Citation Nr: 9901702	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma as a result of exposure to radiation.

2.  Entitlement to service connection for prostate cancer as 
a result of exposure to radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active naval service from January 1943 to 
April 1946 and from January 1951 to June 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for basal cell carcinoma and prostate cancer as a 
result of exposure to radiation.  

In June 1997 the Board remanded the case to the RO for 
additional development. 


FINDINGS OF FACT

1.  The veteran had active military service during World War 
II; he did not participate in a radiation risk activity.  

2.  The veterans basal cell carcinoma and prostate cancer 
became clinically manifested many years after service.  

3.  The veteran has not submitted any competent evidence to 
show that his recently demonstrated basal cell carcinoma or 
prostate cancer are due to disease or injury which was 
incurred in or aggravated by service, including exposure to 
ionizing radiation.  


CONCLUSION OF LAW

The claims for service connection for basal cell carcinoma 
and prostate cancer are not well grounded.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records do not show any treatment for, or 
diagnosis of, basal cell carcinoma or prostate cancer.  
Excerpts from the deck logs of the USS FRANK KNOX show that 
the ship entered Sagami Wan, Japan on August 28, 1945 and 
moored in Saipan, Mariana Islands on January 7, 1946.  

An undated photograph shows a transfer between two ships.  
The veteran related that a shipmate was so badly burned by 
radiation that the ships doctor had to transfer him to the 
Hospital Ship Rescue.  

In numerous letters, the veteran related that in early August 
1945, the captain of the USS FRANK KNOX announced that they 
were going to the China Sea to pick up a downed pilot.  Such 
missions had been accomplished before since the ship was the 
only one with a doctor on board; however, at this time, the 
ship did not move quickly and no pilot was ever found.  He 
believed that the true mission was to monitor the fallout 
from the atomic bombs that had been dropped on Japan.  He 
also believed that the captain and his executive officer 
deleted this mission from the ships log.  When they returned 
from this mission, the executive officer left the ship with 
an attaché case handcuffed to his wrist.  The veteran also 
related that a shipmate was severely burned.  He had to be 
transferred to the Hospital Ship Rescue.  Finally, the 
veteran noted that another shipmate also thought the ship was 
exposed to radiation; he died of skin cancer.  

A photocopy of pages from an undated medical pamphlet 
entitled Overcoming Bladder Disorders noted that 
epidemiological data had identified some groups of men as 
having a higher likelihood of developing prostate cancer.  It 
included men who lived in urban areas and men who worked as 
ship fitters.  

A summary from Mercy Catholic Medical Center related that the 
veteran was hospitalized from August 21-24, 1988 for a 
probable cerebral vascular accident and hyponatremia.  
A pathology report dated in September 1992 showed that the 
veteran was found to have basal cell carcinoma.  

An October 1992 letter from Jay M. Weitzner, M.D. reported 
that the veteran was referred to him for treatment of basal 
cell carcinoma on the right cheek.  He treated the condition 
with electrodesiccation and curettage.  

Pathology reports dated from June to September 1994 show that 
the veteran was diagnosed with prostate cancer.  

A March 1995 letter from the Defense Nuclear Agency (DNA) 
reported that naval records disclosed that the USS FRANK KNOX 
operated with components of the THIRD Fleet throughout the 
month of August 1945 until her arrival at Sagami Wan (a large 
bay located approximately 375 miles from Hiroshima and 525 
miles from Nagasaki) on August 28, 1945.  According to 
position reports in the ships deck and bridge logs, the 
FRANK KNOXs closest point of approach to either Hiroshima or 
Nagasaki was on August 16, 1946 when she was approximately 
525 miles from Hiroshima.  On August 29, 1945, FRANK KNOX 
departed Sagami Wan and entered Tokyo Bay (approximately 400 
miles from Hiroshima and 550 miles from Nagasaki.  She 
remained in these areas, visiting various ports, until 
January 3, 1946 when she departed Japanese waters enroute to 
Saipan, Mariana Islands.  The veteran remained with the 
vessel until February 28, 1946 when he was transferred to 
Personnel Separation Center, Lido Beach, New York for 
discharge.  It was concluded that the veteran did not have 
service with the American occupation forces at either 
Hiroshima or Nagasaki and that he was hundreds of miles away 
from these cities.  

II.  Analysis

The threshold question to be answered in the veterans appeal 
is whether he has presented evidence of well-grounded claims.  
In other words, a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In order for a claim to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  If the veteran 
fails to present such evidence, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).

For the purposes of determining whether a claim is well 
grounded, the truthfulness of the evidence must be presumed, 
"except when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion."  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Medical treatise evidence will be 
sufficient to well ground a claim if it discusses the 
plausibility of a link; speculative generic statements are 
insufficient.  Wallin v. West, No. 97-1023 (U.S. Vet. App. 
Oct. 16, 1998); Sacks v. West, 11 Vet. App. 314 (1998).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation of an injury or disease 
during service or through the application of statutory 
presumptions.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(1998).  Each disabling condition shown by a veterans 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Additionally, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases will be presumed to have been 
incurred in service under the circumstances outlined in 
38 C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service.  Only the chronic 
conditions listed in 38 C.F.R. § 3.309(a) are entitled to 
this presumption.  The list includes malignant tumors.  
Therefore, basal cell carcinoma or prostate cancer which 
becomes manifested to a compensable degree within one year 
following the veterans discharge from service shall be 
granted service connection.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Finally, presumptive service connection may also be 
established for diseases specific to radiation-exposed 
veterans, such as various forms of cancers, listed under 38 
C.F.R. § 3.309(d).  These conditions will be presumed to have 
been incurred in active service if the veteran participated 
in a "radiation risk activity" such as onsite participation 
in an atmospheric nuclear test; the occupation of Hiroshima 
or Nagasaki Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war in Japan during World War II.  
38 C.F.R. § 3.309(d)(3)(ii).  The term occupation of 
Hiroshima or Nagasaki, Japan, by United States forces means 
official military duties within 10 miles of the city limits 
of either Hiroshima or Nagasaki, or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).  Other 
"radiogenic" diseases, such as various forms of cancer, 
including skin cancer and prostate cancer, listed under 38 
C.F.R. § 3.311(b)(2) found five years or more after service 
in an ionizing radiation exposed veteran may be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  

The Board concludes that presumptive service connection for a 
disease specific to radiation-exposed veteran may not be 
granted.  First, the Board notes that basal cell carcinoma or 
prostate cancer are not one of the cancers listed in 
38 C.F.R. § 3.309(d)(2).  Second, while prostate and skin 
cancer are considered radiogenic diseases under 38 C.F.R. 
§ 3.311(b)(2), the veteran is not considered a radiation-
exposed veteran since he did not participate in a 
radiation-risk activity as defined by the regulations.  
Although he served aboard the USS FRANK KNOX which operated 
in Japanese waters shortly after the atomic bombs were 
dropped in Hiroshima and Nagasaki, the ships logs do not 
establish that it was ever within 10 miles of the city limits 
of either city.  In fact, the ship was located hundreds of 
miles away.  Furthermore, the veteran has not provided any 
corroborating evidence to support his assertion that the ship 
was involved in a secret mission to collect radioactive 
fallout.  Since this initial evidentiary burden (i.e., 
exposure to radiation) has not been met, further development 
under 38 C.F.R. § 3.311 (including referral to the VA Under 
Secretary for Benefits for an opinion on medical causation) 
is not indicated 

The Board also concludes that presumptive service connection 
for a chronic disorder may not be granted because neither 
basal cell carcinoma nor prostate cancer was manifested to a 
compensable degree within one year of the veteran's 
discharge.  Both conditions were first diagnosed in the 
1990s, more than 40 years after the veteran was released 
from his second period of active duty in 1951.  38 C.F.R. 
§§ 3.307(a), 3.309(a).  

Finally, the Board concludes that service connection for 
basal cell carcinoma or prostate cancer on a direct basis is 
also not warranted.  Service medical records do not show the 
any treatment for, or a diagnosis of, basal cell carcinoma or 
prostate cancer.  Additionally, a continuity of symptoms has 
not been shown for either condition.  The medical evidence of 
record first shows treatment for basal cell carcinoma and 
prostate cancer in the 1990s, and they were not reported to 
be causally related to the veteran's service, including 
exposure to ionizing radiation.  38 C.F.R. § 3.303; see also, 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (direct 
service connection can be established by "show[ing] that the 
disease or malady was incurred during or aggravated by 
service," a task which "includes the difficult burden of 
tracing causation to a condition or event during service.")  

While the veteran asserts that the basal cell carcinoma and 
prostate cancer are due to exposure to ionizing radiation in 
service, those assertions have not been substantiated by the 
medical evidence.  The Board notes that while lay statements 
may be accepted to prove an incidence or aggravation of a 
disease or injury in service, medical evidence of the nexus 
or aggravation must also be provided if a legal presumption 
does not apply.  Assertions of medical relationship, 
causation or diagnosis, made by anyone lacking the medical 
training and expertise to enter such a judgment, including 
statements of the veteran, cannot constitute evidence 
sufficient to render a claim well grounded.  Grottveit, King, 
supra.  In this regard, the Board notes that it found that 
the treatise evidence submitted by the veteran was 
insufficient to well ground his claim of service connection 
for prostate cancer because the evidence simply provided a 
speculative, generic statement regarding the higher 
likelihood of certain groups developing prostate cancer.  See 
Wallin, Sacks, supra.  Here, there is neither continuity of 
symptoms nor any competent, medical, evidence to establish a 
nexus between current disability and service, and the legal 
presumptions are inapplicable under the facts of this case.  
Therefore, the Board concludes that the veteran's claims of 
service connection for a basal cell carcinoma and prostate 
cancer are not well grounded and must be denied.  


ORDER

Service connection for basal cell carcinoma and prostate 
cancer is denied.  


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
